CALABRIA, Judge,
dissenting.
I. Mootness
The majority concludes the controversy in this case became moot when Judge Jones retired. I respectfully dissent.
The issue of mootness may arise at any time since “mootness is not determined solely by examining facts in existence at the commencement of the action. If the issues before a court or administrative body become moot at any time during the course of the proceed*314ings, the usual response should be to dismiss the action.” In re Peoples, 296 N.C. 109, 147, 250 S.E.2d 890, 912 (1978). Our Supreme Court explained the mootness doctrine:
[t]hat a court will not decide a ‘moot’ case is recognized in virtually every American jurisdiction. In federal courts the mootness doctrine is grounded primarily in the ‘case or controversy’ requirement of Article III, Section 2 of the United States Constitution and has been labeled ‘jurisdictional’ by the United States Supreme Court. In state courts the exclusion of moot questions from determination is not based on a lack of jurisdiction but rather represents a form of judicial restraint.
Id., (internal citations omitted). The Court set forth:
[w]henever, during the course of litigation it develops that the relief sought has been granted or that the questions originally in controversy between the parties are no longer at issue, the case should be dismissed, for courts will not entertain or proceed with a cause merely to determine abstract propositions of law.
Id. Therefore, “[a] case is ‘moot’ when a determination is sought on a matter which, when rendered, cannot have any practical effect on the existing controversy.” Roberts v. Madison County Realtors Assn., 344 N.C. 394, 398-99, 474 S.E.2d 783, 787 (1996).
The question presented to this Court is whether Judge Christian abused his discretion in ordering a new trial after determining Judge Jones should have recused himself from presiding over the case. That this question is still “in controversy between the partiesf,]” and this Court’s determination will have a “practical effect on the existing controversy” is manifest.
Were this Court to affirm Judge Christian’s order, we would remand for a new trial. On the other hand, were this Court to reverse Judge Christian’s order, finding Judge Jones need not have recused himself, we would remand pursuant to Rule 63 of the North Carolina Rules of Civil Procedure. Rule 63 sets forth:
[i]f by reason of death, sickness or other disability, resignation, retirement, expiration of term, removal from office, or other reason, a judge before whom an action has been tried or a hearing has been held is unable to perform the duties to be performed by the court under these rules after a verdict is returned or a trial or *315hearing is otherwise concluded, then those duties, including entry of judgment, may be performed:
(2) In actions in the district court, by the chief judge of the district, or if the chief judge is disabled, by any judge of the district court designated by the Director of the Administrative Office of the Courts.
If the substituted judge is satisfied that he or she cannot perform those duties because the judge did not preside at the trial or hearing or for any other reason, the judge may, in the judge’s discretion, grant a new trial or hearing.
N.C. Gen. Stat. § 1A-1, Rule 63 (2001).
The majority correctly asserts Judge Jones “cannot execute any orders.”1 However, Judge Jones’ order may nevertheless be entered by a substituted judge, usually the Chief District Court Judge of that District, pursuant to Rule 63. Only if “the substituted judge is satisfied that he or she cannot [enter the order] . . . [may the judge], in the judge’s discretion, grant a new trial or hearing.” N.C. Gen. Stat. § 1A-1, Rule 63. Regardless of whether a new trial is granted or the order is entered, the procedure set forth under Rule 63 is addressed solely to the trial court, and this Court cannot usurp the trial court’s discretion by determining a new trial is the inevitable result.2
Therefore, in the case at bar, if this Court were to affirm on the merits, the new trial ordered by Judge Christian would result, whereas if this Court were to reverse on the merits, the case would *316be remanded to the trial court for either entry of Judge Jones’ order or exercise of the substituted judge’s discretion consistent with Rule 63. Since the Court’s determination has a practical effect, and the questions in controversy are still very much at issue, I would hold this case is not moot.
II. Interlocutory
“A ruling on a motion to recuse a trial judge is an interlocutory order and is not immediately appealable.” Lowder v. All Star Mills, 60 N.C. App. 699, 702, 300 S.E.2d 241, 243, rev’d in part on other grounds, 309 N.C. 695, 309 S.E.2d 193 (1983) (citation omitted). An interlocutory order may nevertheless be immediately appealed as provided for by North Carolina General Statutes §§ 1-277, 7A-27 and 1A-1, Rule 54(b). Both sections 1-277 and 7A-27 provide for immediate appeal of an interlocutory order when the order “grants or refuses a new trial.” N.C. Gen. Stat. §§ l-277(a) and 7A-27(d) (2001). Here, since Judge Christian’s order granted a new trial, the order, although interlocutory, is immediately appealable pursuant to N.C. Gen. Stat. §§ l-277(a) and 7A-27(d)3.
III. Standard
Defendant asserts Judge Christian erred by applying the incorrect standard for violating Canon 3, which provides “[a] judge should disqualify himself in a proceeding in which his impartiality might reasonably be questioned.” Code of Judicial Conduct, Canon 3(C)(1). Defendant argues the reasonable man is the appropriate test, and Judge Christian erroneously cited the average citizen test. Judge Christian, in expressing the applicable law, quoted the following language from Scott v. U.S., 559 A.2d 745, 748-49 (D.C. 1989) (citations omitted):
The necessity for recusal in a case is premised on an objective standard... [A] Judge must recuse from any cause in which there is ‘an appearance of bias or prejudice sufficient to permit the average citizen reasonably to question [the] judge’s impartiality.’ . . . The objective standard is required in the interest of ensuring justice in the individual case and maintaining public confidence in a integrity of the judicial process which ‘depends on a belief, in *317the impersonality of judicial decision making.’... Neither bias in fact nor actual impropriety is required to violate the Canons.
North Carolina follows the reasonable person standard: “[t]he test to apply in deciding what is reasonable is whether ‘a reasonable man knowing all the circumstances would have doubts about the judge’s ability to rule on the motion to recuse in an impartial manner.’ ” Savani v. Savani, 102 N.C. App. 496, 500, 403 S.E.2d 900, 902 (1991) (quoting McClendon v. Clinard, 38 N.C. App. 353, 356, 247 S.E.2d 783, 785 (1978)). Since North Carolina law required Judge Christian to apply the objective reasonable man standard, and Judge Christian referenced the incorrect standard, I find merit to defendant’s assignment of error.
For the foregoing reasons, I would reverse Judge Christian’s order and remand the case for application of the appropriate standard. Since I would reverse on this basis, I do not reach the remaining assignments of error raised by plaintiff and defendant.

. Any dispute as to whether Judge Jones could properly enter his order was resolved by this Court’s decision in In re Pittman, 151 N.C. App. 112, 564 S.E.2d 899, disc. review denied, 356 N.C. 163, 568 S.E.2d 609, appeal dismissed, 356 N.C. 163, 568 S.E.2d 609 (2002), wherein this Court held a judgment void because it was entered pursuant to the signature of a judge whose term had expired.


. To permit the majority’s result would require finding that the substituted judge in this action cannot enter Judge Jones’ order and any such entry would inevitably result from an abuse of discretion. The majority states “Judge Jones, Holliday, and Gunter subsequently met to discuss the details of the order.” While this is true, the attorneys negotiated over the precise wording of the order for several months, from July until November 2000. In November 2000, Judge Jones participated in a meeting with the attorneys to clarify and finalize the order. As the meeting concluded, defendant’s attorney raised the recusal issue. Although Judge Jones’ order remains unsigned, it was in final form when defendant motioned for recusal. Considering the ample evidence, I cannot hold an entry of Judge Jones’ order would inevitably result from an abuse of discretion. More importantly, that issue is not properly before this Court, as our role would simply be to remand for a determination pursuant to Rule 63.


. Judge Christian certified the order a final order pursuant to North Carolina General Statute § 1A-1, Rule 54(b), however, since the new trial provisions of North Carolina General Statutes §§ 1-277 and 7A-27 apply, there is no need to reach this for review of Judge Christian’s order.